                                                                     FILED
                                                         (;'~EPK U.S. DISTRICT COURT

 1
                                                                 ~~~ ~ 7
 2
                                                         CF_NTRv4L
                                                         F ~{      DISTRICT OF CALIFO?t~'''
                                                                                   ~E -,
 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                CASE NO. 2:20-MJ-00283-DUTY
11
                Plaintiff,
12                                            ORDER OF DETENTION
                       v.
13
     JORGE BARRIGA GUZMAN,
14
                Defendant.
15

16
                                         I.
17

18   A.   (    ) On motion of the Government in a case allegedly involving:

19        1.   (   )   a crime of violence.

20        2.   (   )   an offense with maximum sentence of life imprisonment
21
          or death.
22
          3.   (   )   a narcotics or controlled substance offense with
23
          maximum sentence of ten or more years.
24

25        4.   (   }   any felony - where the defendant has been convicted of

26        two or more prior offenses described above.

27

28             ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

                                                                              Page 1 of 5
 1        5.     (    )   any felony that is not otherwise a crime of violence

 2        that involves a minor victim, or possession or use of a firearm
 3
          or destructive device or any other dangerous weapon, or a
 4
          failure to register under 18 U.S.0 ~ 2250.
 5

 6

 7 ~ B.   (X)       On motion by the Government / (    ) on Court's own motion,

 8   in a case allegedly involving:

 9        (X)    On the further allegation by the Government of:
10
          1.    (X)       a serious risk that the defendant will flee.
11
          2.    (     )   a serious risk that the defendant will:
12
                 a. (      )   obstruct or attempt to obstruct justice.
13

14               b. (      )   threaten, injure, or intimidate a prospective

15               witness or juror or attempt to do so.

16   C.   The Government (        ) is/ (   ) is not entitled to a rebuttable
17
     presumption that no condition or combination of conditions will
18
     reasonably assure the defendant's appearance as required and the
19
     safety of any person or the community.
20

21                                      II.

22   A.   (X)    The Court finds that no condition or combination of

23   conditions will reasonably assure:
24
          1.     (X)      the appearance of the defendant as required.
25
          (X)    and/or
26

27              ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

28                                                                    Page 2 of 5
 1         2.      (X)   the safety of any person or the community.

 2    B.   (      ) The Court finds that the defendant has not rebutted by
 3
      sufficient evidence to the contrary the presumption provided by
 4
     ( statute.
 5
                                           III.
 6

 7 ( The Court has considered:

 8         A.      the nature and circumstances of the offense s) charged,

 9         including whether the offense is a crime of violence, a Federal
10
           crime of terrorism, or involves a minor victim or a controlled
11
           substance, firearm, explosive, or destructive device;
12
           B.      the weight of evidence against the defendant;
13

14         C.      the history and characteristics of the defendant; and

15         D.      the nature and seriousness of the danger to any person or

16         to the community.
17
                                           IV.
18
     The Court also has considered all the evidence adduced at the hearing ~
19
     and the arguments and/or statements of counsel, and the Pretrial
20

21   Services Report/recommendation.

22                                          V.

23   The Court bases the foregoing finding s) on the following:
24
     A.    (X)     As to flight risk:
25
           Defendant's ~ *n+~+~ gration status
26

27               ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

28                                                                    Page 3 of 5
 1    B.   (X)    As to danger:

 2         Defendant's criminal history
 3
                                           VI.
 4
      A.   (   ) The Court finds that a serious risk exists that the
 5
     ( defendant will:
 6

 7         1. (   )      obstruct or attempt to obstruct justice.

 8         2. (   )   attempt to/ (    ) threaten, injure or intimidate a

 9         witness or juror.
10
     B.    The Court bases the foregoing finding s) on the following:
11
           The parties agree to submit on detention.
12
                                          VII.
13

14   A.    IT IS THEREFORE ORDERED that the defendant be detained prior to

15   trial.

16   B.    IT IS FURTHER ORDERED that the defendant be committed to the
17
     custody of the Attorney General for confinement in a corrections
18
     facility separate, to the extent practicable, from persons awaiting
19
     or serving sentences or being held in custody pending appeal.
20

21   C.    IT IS FURTHER ORDERED that the defendant be afforded reasonable

22   opportunity for private consultation with counsel.

23   D.    IT IS FURTHER ORDERED that, on order of a Court of the United
24
     States or on request of any attorney for the Government, the person
25
     in charge of the corrections facility in which the defendant is
26

27             ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

28                                                                  Page 4 of 5
 1 ~~confined deliver the defendant to a United States marshal for the

 2 I~purpose of an appearance in connection
                                            with a court proceeding.
 3

 4
     DATED: January 27, 2020               ~.c~cs~l~ Lc~.~
 5
                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27          ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

28                                                            Page 5 of 5
